DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 24th, 2020 have been fully considered but they are not persuasive. Applicant's argument that DiPietropolo does not disclose a flexible guide pin is not persuasive. DiPietropolo was only used to reject claim 15, not claim 19 as applicant alleges. Additionally, in claim 15, the rod element was defined as DiPietropolo's "guide pin", which is to be received in the shaft 1. It is not unreasonable to ascertain that the guide pin be flexible as well, to be able to traverse the central bore of the flexible shaft and into a central channel of the cutting head 3. If the guide pin were not flexible, the pin could not be received in the shaft, nor can it contact the channel of the cutting head UNLESS the shaft were held at a completely straight orientation.
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Finality of this office action is due to the amendment made to claim 1, which examiner believes changes the scope of the claim. The change from a rod “being method of performing a surgical procedure, it is integral to the application to define what action is/is not a step in the method. 
If applicant intends to include the step of curving the rod during insertion, then it must be clearly defined as such. Otherwise, as currently written, the rod could be curved prior to insertion or can be straight and curved after insertion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what “a shaft” refers to in claim 18. As examiner does not know to what this shaft belongs to, the claim is indefinite.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashuba et al. (WO 94/27507).
Regarding claim 1, Kashuba et al. disclose a method of performing a revision on a bone [pg. 8, lines 25-30], comprising the steps of: placing a first cutting tool fig. 2 (44) over a rod fig. 2 (12) inserted into and curved within the bone such that the rod extends through a cannula of the first cutting tool [pg. 8, lines 20-24], the inserted rod defining a longitudinal axis (see fig. below); and forming a hole in the bone with the first cutting tool places over the curved rod fig. 4 (62) [pg. 9, lines 7-10]. 

    PNG
    media_image1.png
    791
    220
    media_image1.png
    Greyscale


Regarding claim 3, Kashuba et al. disclose the method of claim 2, further comprising the step of removing the inserted rod from the bone prior to the jig inserting step [pg. 9 lines 21-23, pg. 10 lines 12-16]. 
Regarding claim 4, Kashuba et al. disclose the method of claim 2, further comprising the step of inserting a second cutting tool fig. 11 (45) between a set of spaced apart cutting guide surfaces fig. 11 (78) of the jig to guide the second cutting tool in cutting the bone [pg. 10, line 32-33]. 
Regarding claim 5, Kashuba et al. disclose the method of claim  4, wherein the set of cutting guide surfaces guide the second cutting tool in cutting a new planar surface of the bone figs. 13 and 14 defining a plane set at an angle to a plane defined by an initial planar surface of the bone existing prior to the second cutting tool inserting step [pg. 11 line 30- pg. 12 line 4].
Regarding claim 6, Kashuba et al. disclose the method of claim 5, wherein the initial planar surface is a distal surface, an anterior surface, or a posterior surface of the bone figs. 13 and 14.
Regarding claim 7, Kashuba et al. disclose the method of claim 2, wherein the jig includes a base fig. 7 (73) and a peg extending from the base fig. 6a (76), and wherein the jig inserting step includes abutting the base against an exterior surface of the bone fig. 7 and inserting the peg into the formed hole [pg. 11, lines 30-32].  

Regarding claim 10, Kashuba et al. disclose the method of claim 1, wherein the first cutting tool fig. 2 (44) is a drill or a reamer, wherein the hole forming step includes either drilling or reaming the hole in the bone depending on whether the first cutting tool is a drill or a reamer [pg. 8, lines 25-26].
Regarding claim 11, Kashuba et al. disclose the method of claim 10, wherein the first cutting tool is tapered along its length [pg. 7 line 33-pg. 8 line 1].
Regarding claim 12, Kashuba et al. disclose the method of claim 10, further comprising the steps of: placing an additional cutting tool over the rod such that the rod extends through a cannula of the additional cutting tool [pg. 11, lines 10-17]; and drilling or reaming the hole with the additional cutting tool to modify the hole [pg. 11, lines 10-17]. 
Regarding claim 13, Kashuba et al. disclose the method of claim 12, further comprising the step of sliding the first cutting tool off the rod to separate the first cutting tool from the rod prior to the additional cutting tool placement step [pg. 9, lines 21-23].
Regarding claim 14, Kashuba et al. disclose the method of claim 12, wherein the first cutting tool includes a helical cutting blade [pg. 8, lines 11-17] and the additional cutting tool has a generally frustoconical shape fig. 2 and includes a plurality of straight 
Regarding claim 15, Kashuba et al. disclose the method of claim 1, wherein the first cutting tool placing step includes sliding the first cutting tool substantially along an arc defined by the rod that is curved within the bone [pg. 8, lines 20-24]. 
Regarding claim 16, Kashuba et al. disclose the method of claim 1, wherein the bone is a long bone fig. 3 (50), further comprising the step of inserting the rod into the long bone substantially along an arc to bend the rod [pg. 8, lines 20-24]. 
Regarding claim 17, Kashuba et al. disclose the method of claim 16, wherein the rod is substantially straight prior to the rod inserting step fig. 1 (12).
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashuba et al. (WO 94/27507) in view of Gross (US 20130197517 A1).
Regarding claim 9, Kashuba et al. disclose the method of claim 1. 
However, Kashuba et al. do not disclose wherein the jig is a cutting jig for use in the resection of condyles of the bone. 
Regarding claim 9, Gross discloses wherein the jig is a cutting jig for use in the resection of condyles of the bone [0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kashuba et al. with those of Gross to allow for the cutting guide template as taught by Gross to be used with the template of Kashuba et al. in preparation for a bone prosthesis. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kashuba et al. (WO 94/27507) in view of Gross (US 20130197517 A1).
Regarding claim 19, Kabusha et al. disclose a method of performing a revision on a long bone [pg. 8, lines 25-30], comprising the steps of: inserting a substantially straight rod into the long bone such that the rod bends figs. 3 and 4; sliding a first cutting tool over the rod inserted into the long bone such that the rod extends through a cannula of the first cutting tool [pg. 7 line 32-pg. 8 line 3], the first cutting tool being a tapered drill or a tapered reamer [pg. 7 line 33- pg. 8 line 1] and including a helical cutting flute (see fig. below); forming a tapered hole in the bone with the first cutting tool fig. 7; placing a jig against an end of the bone such that a base of the jig abuts an exterior surface of the bone (see fig. below)…  the set of spaced apart cutting guide surfaces guiding the second cutting tool in cutting a new planar surface of the bone defining a plane set at an angle to a plane defined by an initial planar surface of the bone existing prior to the second cutting tool inserting step (see fig. below), the initial planar surface being a distal surface, an anterior surface, or a posterior surface of the bone (see fig. below). 
However, Kashuba et al. do not disclose inserting a second cutting tool between a set of spaced apart cutting guide surfaces of the jig to guide the second cutting tool in cutting the bone.
Regarding claim 19, Gross discloses inserting a second cutting tool between a set of spaced apart cutting guide surfaces of the jig to guide the second cutting tool in cutting the bone fig. 2 (23).

    PNG
    media_image2.png
    505
    218
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    399
    481
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kashuba et al. with those of Gross to allow for the cutting guide template as taught by Gross to be used with the template of Kashuba et al. in preparation for a bone prosthesis. 
Regarding claim 20, Kabusha et al. and Gross disclose the method of claim 19, further comprising the steps of: sliding the first cutting tool off the rod to separate the first cutting tool from the rod [pg. 9, lines 7-12 of Kashuba et al.]; then placing an additional cutting tool over the rod such that the rod extends through a cannula of the additional cutting tool fig. 2 (44) of Kashuba et al., the additional cutting tool being a reamer having a generally frustoconical shape fig. 2 (44) of Kashuba et al. and including a plurality of straight flutes tapered generally towards a longitudinal axis of 
Regarding claim 21, Kabusha et al. and Gross disclose the method of claim 19, further comprising the step of: inserting the jig into the tapered hole such that a peg extending from the base is received in the tapered hole fig. 6a (76) of Kashuba et al. [pg. 11, lines 5-8 of Kashuba et al.]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                      
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775